FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


KAREN GOLINSKI,                         No. 12-15388
                  Plaintiff-Appellee,
                                           D.C. No.
                 v.                     3:10-cv-00257-
                                             JSW
UNITED STATES OFFICE OF
PERSONNEL MANAGEMENT and
JOHN BERRY , Director of the United
States Office of Personnel
Management, in his official capacity,
                         Defendants,

                and

BIPARTISAN LEGAL ADVISORY
GROUP OF THE U.S. HOUSE OF
REPRESENTATIVES,
    Intervenor-Defendant-Appellant.



KAREN GOLINSKI,                         No. 12-15409
                  Plaintiff-Appellee,
                                           D.C. No.
                 v.                     3:10-cv-00257-
                                             JSW
UNITED STATES OFFICE OF
PERSONNEL MANAGEMENT and
JOHN BERRY , Director of the United        ORDER
2            GOLINSKI V . OFFICE OF PERS. MGMT .

 States Office of Personnel
 Management, in his official capacity,
               Defendants-Appellants,

                     and

 BIPARTISAN LEGAL ADVISORY
 GROUP OF THE U.S. HOUSE OF
 REPRESENTATIVES,
              Intervenor-Defendant.


                       Filed July 23, 2013
                     Corrected July 25, 2013

        Before: Arthur L. Alarcón, Sidney R. Thomas,
           and Marsha S. Berzon, Circuit Judges.


                           SUMMARY*


                    Defense of Marriage Act

    The panel dismissed consolidated appeals from the
district court’s summary judgment holding that § 3 of the
Defense of Marriage Act unconstitutionally discriminates
against same-sex couples and from the district court’s
permanent injunction against the United States Office of
Personnel Management’s interference with a federal court


  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
           GOLINSKI V . OFFICE OF PERS. MGMT .              3

employee’s enrollment of her wife in her family health
benefits plan.

   In light of the Supreme Court’s decision in United States
v. Windsor, 133 S. Ct. 2675 (2013) (holding that § 3 of
DOMA is unconstitutional), the parties stipulated to
dismissal. The panel therefore dismissed these appeals.


                          ORDER

    Karen Golinski, a staff attorney of this Court, is married
under California state law to Amy Cunninghis. After their
2008 marriage, Golinski sought to enroll Cunninghis in her
family health insurance plan under the Federal Employees
Health Benefits program. The enrollment request was denied
on the basis that their same-sex marriage could not be
federally recognized under § 3 of the Defense of Marriage
Act (“DOMA”).

    Golinski first pursued administrative remedies through
the Ninth Circuit’s Employment Dispute Resolution Plan
(“EDR Plan”), which prohibits discrimination based on sex
or sexual orientation. Chief Judge Kozinski, sitting in his
administrative capacity, found that Golinski had suffered
discrimination under the meaning of the EDR Plan and
ordered that her spousal health insurance enrollment be
processed. However, the Office of Personnel Management
directed Golinski’s health insurance carrier otherwise,
advising that processing the enrollment would violate
DOMA.

   Golinski filed suit, contending that § 3 of DOMA, as
applied to her, violated the equal protection and due process
4          GOLINSKI V . OFFICE OF PERS. MGMT .

components of the Fifth Amendment to the U.S. Constitution.
The district court granted Golinski’s motion for summary
judgment, holding that § 3 of DOMA “unconstitutionally
discriminates against same-sex couples” and therefore
“violates [Golinski]’s right to equal protection of the law
under the Fifth Amendment.” The district court issued a
permanent injunction “enjoining defendants . . . from
interfering with the enrollment of Ms. Golinski’s wife in her
family health benefits plan.”

    These consolidated appeals followed. Pursuant to an order
issued December 11, 2012, we held the case in abeyance
pending the Supreme Court’s resolution of United States v.
Windsor, No. 12-307. On June 26, 2013, the Supreme Court
issued its opinion in Windsor, holding that § 3 of DOMA “is
unconstitutional as a deprivation of liberty of the person
protected by the Fifth Amendment of the Constitution.”
United States v. Windsor, — U.S. —, 133 S. Ct. 2675, 2695
(2013).

    In light of the Supreme Court’s decision in Windsor, the
parties have jointly stipulated that “dismissal is the
appropriate disposition of [these] consolidated appeals.”

   These consolidated appeals are therefore DISMISSED.
The copy of this order shall constitute the mandate of this
court.